REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 5-10, 13-18, 21-26, and 29-32 are allowed.
Claims 1, 9, 17 and 25 are  allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose wherein the first receiver is configured to establish a first connection with the source and a second connection with the second receiver, receive a first packet from the source on the first connection, and determine whether the received first packet has an error; wherein the second receiver is configured to establish a third connection with the source and receive the first packet from the source; 
wherein the first receiver is further configured to determine whether the 
second receiver received the first packet in response to the determination that
 the first packet has the error.
It is noted that the closest prior art, Tong et al. (US 10244307, Mar. 26, 2019) shows Physical layer configured to generate the physical links between audio source and primary wireless headphone according to the short-range wireless communication protocol and the amended short-range wireless communication protocol, physical layer module generate baseband packets based on the music and perform error correction.
It is noted that the closest prior art, Chang et al. (US 20210281991, Sep. 9, 2021) shows the electronic device is implemented by a true wireless stereo (TWS) earphone set, a first electronic device and a second electronic device, the first electronic device and the second electronic device respectively include the Bluetooth chip, the first 
However, Tong et al. and Chang et al. fails to disclose or render obvious the above underlined limitations as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







Primary Examiner, Art Unit 2464